Citation Nr: 0319893	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for testicular cancer, 
including due to exposure to herbicides.


REPRESENTATION

The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 RO decision that denied service 
connection for PTSD and testicular cancer.  In March 2001, 
the Board remanded the matter.

The Board's remand also included an issue of service 
connection for hearing loss, but that issue is no longer on 
appeal since in March 2003 the RO granted service connection 
for bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  The veteran's active service includes combat service in 
Vietnam during the Vietnam War.

2.  The veteran has an acceptable current diagnosis of PTSD 
which is due to a service stressor.

3.  Testicular cancer began many years after active service, 
and was not caused by any incident of service including 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Testicular cancer was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from March 1966 
to March 1969.  This included service in Vietnam during the 
Vietnam War from July 1967 to July 1968.  Service records 
show that he served in part with Company A of the 4th 
Battalion, 31st Infantry, 196th Light Infantry Brigade, and 
with Company B and HHC of the 3rd Battalion, 7th Infantry, 
199th Infantry Brigade, and he performed duties as a rifleman 
and radio operator.

Service medical records show that in June 1968 he sustained 
trauma to the head with associated unconsciousness.  On 
separation examination in January 1969, all systems were 
found to be normal.  In relevant part, the only reported 
problem on the accompanying medical history report was 
periods of unconsciousness.  

Private medical records from 1986, 1987, and 1991 reflect a 
history of testicular cancer that was diagnosed in 1976 and 
treated with a left orchiectomy and lymph node dissection.

Private psychiatric treatment records from 1999 reflect that 
the veteran complained of anxiety and dreams of the Vietnam 
War.  In May 1999, it was noted that he had depression and a 
drinking problem.  There also were reported symptoms of PTSD.  

The veteran began receiving treatment at a Vet Center in June 
1999.  A social worker and psychologist/team leader from the 
Vet Center wrote in October 1999 that the veteran met the 
criteria under DSM-IV for chronic PTSD.  Symptoms included 
intrusive thoughts, flashbacks, nightmares, anxiety episodes, 
and social isolation.  

VA outpatient treatment records from 1999 to 2001, including 
statements by a doctor, note the veteran had PTSD.  Various 
symptoms were described, such as depression, anxiety, 
nightmares, flashbacks, intrusive thoughts, anger, and memory 
and sleep problems.  

In November 1999, the veteran described a series of stressors 
that he experienced while serving in Vietnam, including being 
caught in a tunnel with a booby trap and witnessing combat.  

On VA psychiatric examination in December 1999, the veteran 
denied experiencing any particularly traumatic events and 
stated that he enjoyed his time in Vietnam.  He reported 
anxiety and phobic symptoms, but he denied avoidance of 
Vietnam stimuli.  He also described a Vietnam-related dream, 
but he could not recall the event as ever having occurred.  
There were no manic or psychotic symptoms.  The examiner's 
impression was that the veteran had some PTSD symptoms but 
that he did not meet the full criteria for PTSD.  The veteran 
appeared to have panic disorder with public avoidance; it was 
unclear if these symptoms were related to alcohol and 
marijuana abuse, but his panic disorder did not appear to be 
service-connected.  It was also noted on the examination that 
there had been no recurrence of his testicular cancer.

VA treatment records in October 2000 note the veteran gave a 
history of depression on and off since Vietnam.  The records 
from this period also refer to a history of testicular cancer 
with left testes removal and lymph node resection.  

The veteran's wife wrote in April 2000 regarding the 
veteran's psychiatric symptoms.  

A social worker and psychologist/team leader from the Vet 
Center wrote again in August 2001 that the veteran was being 
treated for chronic PTSD.  Symptoms were described.

The veteran indicated that he received treatment (including 
surgery) in 1976 at St. John's Hospital and the Memorial 
Medical Center in Springfield, Illinois.  But those 
facilities wrote in March 2002 that they could not find any 
records for the veteran.

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) wrote in October 2002 that the veteran's unit in 
Vietnam had been subject to mortar attacks and sniper fire, 
which resulted in unit casualties, including an April 1967 
incident involving the death of a soldier and the injuries of 
two other soldiers.  

A VA doctor, who reviewed the veteran's claims folder, 
provided a medical opinion in December 2002 with regard to 
the claim for service connection for testicular cancer.  The 
doctor noted the history of treatment for testicular cancer 
in 1976.  The doctor also stated that at this time there is 
no recognition that herbicides cause testicular cancer and 
thus there was no association between diagnosis of testicular 
cancer in 1976 and exposure to herbicides in the latter 
1960s.  

On VA psychiatric examination in January 2003, the examiner 
noted the veteran's account of a history of depression for 
the last 30 years.  The diagnoses were depressive disorder 
not otherwise specified; cannabis dependence and alcohol 
abuse, in remission; and nicotine dependence.  The examiner 
stated that the veteran had a 30-year history of 
depression/anxiety and had been self-medicating himself with 
cannabis, alcohol, and cigarettes during that time.  The 
examiner stated that there was insufficient evidence to 
support a diagnosis of PTSD or of panic disorder with 
agoraphobia.  The examiner also stated that the depression 
was compounded by an array of medical problems.   

II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, and the supplemental statements of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims and of his and the VA's 
mutual responsibilities for providing evidence.  Identified 
medical record have been obtained to the extent possible, and 
the veteran states there is no other evidence to submit.  VA 
examinations and a medical opinion have been provided.  The 
VA has satisfied the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

1.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran served on active duty from 1966 to 1969, 
including service in Vietnam.  Service personnel records and 
unit histories provided by the USASCRUR show he had combat 
exposure.  The veteran has reported experiencing various 
stressors that are related to combat duty, and the Board 
finds that there is adequate proof of a service stressor 
which might lead to PTSD.

Other mandatory requirements for service connection for PTSD 
are an acceptable medical diagnosis and medical evidence of a 
nexus between the service stressor and the diagnosis.  

Two VA compensation examinations in 1999 and 2003 concluded 
that the veteran does not meet the criteria under DSM-IV for 
a diagnosis of PTSD.  Yet numerous VA treatment records since 
1999, including statements by doctors and other clinicians, 
relate that the veteran does have diagnosed PTSD and that it 
is related to a service stressor.  As to the diagnosis and 
medical nexus requirements, the evidence is about equally 
divided.  Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds the veteran has an acceptable 
diagnosis of PTSD which is medically linked to a verified 
service stressor.

In sum, all elements for service connection for PTSD are met, 
and thus service connection for PTSD is established.  

2.  Testicular cancer

The veteran is also seeking service connection for testicular 
cancer; he alleges that he developed the disease as a result 
of exposure to herbicides while serving in Vietnam. 

Service connection will be rebuttably presumed for certain 
chronic diseases, including cancer, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in Vietnam is presumed to have been 
exposed to certain herbicide agents during such service.  In 
the case of such a veteran, service connection may be 
presumed for certain specified diseases which are manifest to 
a compensable degree within certain periods after service.  
However, testicular cancer is not one of those diseases for 
which service connection may be presumed under the law.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board has also considered whether service connection is 
warranted on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The veteran's service medical records from his 1966-1969 
active duty show no testicular cancer, and there is no 
evidence of such condition from the presumptive year after 
service.  The veteran has a history of testicular cancer 
being diagnosed in 1976 (the actual treatment records cannot 
be found by the medical facilities), with treatment at that 
time including a left orchiectomy.  

Testicular cancer is first shown a number of years after 
service, and there is no medical evidence to link it to any 
incident of service including Vietnam exposure to Agent 
Orange.  The VA doctor who reviewed the records in 2002 
opined that there was no causal relationship between the 
veteran's Vietnam herbicide exposure and the testicular 
cancer noted years after service.  Moreover, when determining 
that testicular cancer should not be added to the list of 
Agent Orange diseases warranting presumptive service 
connection, the VA Secretary considered reports from the 
National Academy of Sciences and other medical and scientific 
studies which indicate that a finding of a causal 
relationship is not currently warranted.  A summary of the 
latest medical and scientific evidence considered by the 
National Academy of Sciences and the VA Secretary is set 
forth at 68 Fed. Reg. 27630 (2003).

The weight of the credible evidence demonstrates that the 
veteran's testicular cancer began many years after his 
service and was not caused by any incident of service 
including exposure to herbicides in Vietnam.  Testicular 
cancer was neither incurred in nor aggravated by service.  
The preponderance of the evidence is against the claim for 
service connection for testicular cancer.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for PTSD is granted.

Service connection for testicular cancer is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

